Citation Nr: 0945407	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  97-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2000, October 2003, and April 2006, the Board 
remanded this case to the RO for additional development and 
consideration of the evidence.

In May 2008, after determining the requested development had 
been completed to the extent possible, the Board issued a 
decision denying the claim for service connection for an 
acquired psychiatric disorder inclusive of PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court/CAVC).  In a March 2009 
order, granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified in the joint motion.

And to the comply with the Court's order, the Board in turn 
is again remanding this case to the RO via the Appeals 
Management Center (AMC).




REMAND

The joint motion, in part, indicates the Board has not 
satisfied its duty to assist the Veteran in fully developing 
his claim.  The Veterans Claims Assistance Act (VCAA) 
enhanced this obligation.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Specifically, the joint motion indicates the Board improperly 
impeached the Veteran's credibility regarding his account of 
one of his alleged stressors involving the rescue of a crew 
member aboard his ship (USS GUNSTON HALL) off the Canary 
Islands.  Contrary to what the Board had concluded, the 
Court-granted joint motion found that this ship's log added 
credence to his account of this incident having occurred and 
appeared consistent with his statements.  Therefore, the 
Board should have accepted this evidence in a positive light 
to substantiate the claim for PTSD, rather than the negative 
inference the Board gave it to undercut the claim.

The joint motion further indicates the Board did not provide 
adequate reasons and bases to support its contention that VA 
had complied with its duty to assist in concluding the 
Veteran was not entitled to another chance to appear for his 
VA examination that had been scheduled and later re-
scheduled.  While acknowledging the Board had acted within 
its purview in determining his psychiatric incapacitation and 
incarceration were not "good cause" for missing those 
scheduled VA examinations within the meaning of 38 C.F.R. 
§ 3.655, records showed that his mother had informed VA that 
she, too, did not know where he was and that he had not been 
at his last known address for some time.  As such, the joint 
motion indicates the Board should have taken additional 
measures to determine whether the Veteran's diagnosis of 
PTSD, also established in the record, is a consequence of 
this documented stressor (the rescue of the crewman) by again 
attempting to re-schedule the Veteran for another 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  As indicated in a recent June 16, 2009 
statement from Mr. Jeffrey J. Bunten, 
private attorney, update the Veteran's 
contact address.  He apparently now may be 
reached at [redacted]
[redacted], Missouri [redacted].

2.  Using this address (or any other 
provided as valid), 
re-schedule the Veteran for a VA 
psychiatric examination for an opinion on 
whether he has PTSD or other mental 
illness as a consequence of a verified 
stressor during or coincident with his 
military service.  Notify the examiner 
that only a verified stressor may serve as 
basis for the PTSD diagnosis, to the 
extent it is attributed to the Veteran's 
military service

To facilitate making this important 
determination, provide the examiner a copy 
of the joint motion indicating that at 
least one stressor has been objectively 
substantiated as having occurred (namely, 
according to the ship log of the 
USS GUNSTON HALL, the rescue of the 
crew member in the waters near the Canary 
Islands).

The examiner must discuss the rationale 
for the opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the claim in light 
of the additional evidence  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



